DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Allowance
Claims 1-6,21, &  22  are allowed.
The following is an examiner’s statement of reasons for allowance: The 
closest prior art of record, Sakamoto et al ( US Patent 8,586,958 B2), either singularly or in combination, does not disclose or suggest the combination of limitations of claim 1 including: wherein the second portion of the second electrode has a third sidewall that faces away from the first portion of the second electrode, wherein the third sidewall extends vertically along a second plane that is offset from the first plane, and wherein the first and second planes are substantially perpendicular to a top surface the substrate.
Claims 9-13, & 23 are allowed.
The following is an examiner’s statement of reasons for allowance: closest prior art of record, Sakamoto et al ( US Patent 8,586,958 B2), either singularly or in combination, does not disclose or suggest the combination of limitations of claim 9 including: a third dielectric layer disposed on and directly contacting the second dielectric layer, the second electrode layer, the resistive layer, the first electrode layer and the first dielectric layer.
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813